Exhibit 10.3

WILSON BANK & TRUST

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

This Supplemental Executive Retirement Plan (“Plan”) is adopted as of this 22nd
day May, 2015 (the “Effective Date”) by Wilson Bank & Trust, a Tennessee
corporation (the “Employer” or the “Bank”) for the benefit of Lisa Pominski (the
“Executive”). The purpose of the Plan is to provide certain supplemental
nonqualified pension benefits to certain executives who have contributed
substantially to the success of the Employer and the Employer desires to
incentivize the executives to continue in its employ.

This Plan is intended to be and shall be administered as an income tax
nonqualified, unfunded plan primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), Sections 201(2), 301(a)(3), and 401(a)(1). This Plan is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and, accordingly, the intent of the
parties hereto is that the Plan shall be operated and interpreted consistent
with the requirements thereof.

ARTICLE 1

DEFINITIONS

Whenever used in this Plan, the following terms have the meanings specified:

1.1. “Account Balance” means, as of any date, the liability that should be
accrued by the Bank under generally accepted accounting principles (“GAAP”) on
behalf of the Executive.

1.2. “Annuity Contract” means the following annuity contract(s) purchased and
solely owned by the Bank: [a Flexible Premium Indexed Deferred Annuity Contract
issued by                      Insurance Company, contract #                    
and issued by                      Insurance Company, contract
#                     or such other annuity contracts as the Bank may purchase
from time to time].

1.3. “Beneficiary” means the person or entity designated, or otherwise
determined in accordance with Article 4, in writing by the Executive to receive
death benefits pursuant to this Plan in the event of his or her death.

1.4. “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.

1.5. “Board” means the Board of Directors of the Employer.

1.6. “Change in Control” shall be deemed to have taken place if there occurs a
“change in ownership,” a “change in the effective control,” or a “change in the
ownership of a substantial portion of the assets” of the Employer as such terms
are defined in Treasury Regulation §1.409A-3(i)(5) or any subsequent, applicable
Treasury Regulation.



--------------------------------------------------------------------------------

1.7. “Disability” shall mean the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of net less than twelve (12) months or (ii) is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Employer, as determined under Section 1.409A-3(i)(4).

Medical determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Employer, provided that the definition of disability applied
under such disability insurance program complies with the requirements of
Section 409A. Upon the request of the Plan Administrator, the Executive must
submit proof to the Plan Administrator of Social Security Administration’s or
the provider’s determination.

1.8. “ERISA” means the Employee Retirement Income Security Act of 1974.

1.9. “Rider” means the income rider attached to the Annuity Contract as an
endorsement or other product feature that operates as an income rider, with such
feature providing for a withdrawal or payment feature for the life of the
annuitant.

1.10. “Normal Retirement Age” means age sixty-five (65).

1.11. “Normal Retirement Date” means the date the Executive Separates from
Service after reaching Normal Retirement Age.

1.12. “Separation from Service” means separation from service as that term is
defined and interpreted in Section 409A of the Code and Treasury Regulation
§1.409A-1(h) or in subsequent regulations or other guidance issued by the
Internal Revenue Service.

ARTICLE 2

DEFERRED COMPENSATION AND VALUATION OF ACCOUNT

2.1. Annuity Contract and Other Investments. For purposes of satisfying its
obligations to provide benefits under this Plan, the Bank has initially invested
in the Annuity Contract and may invest in other investments. However, nothing in
this Section shall require the Bank to invest in any particular form of
investment.

2.2. Ownership of the Annuity Contract. The Bank is the sole owner of the
Annuity Contract, and other such investments, and shall have the right to
exercise all incidents of ownership. The Bank shall be the beneficiary of the
death proceeds of the Annuity Contract. The Bank shall at all times be entitled
to the Annuity Contract’s cash surrender value, as that term is defined in the
Annuity Contract.

2.3. Right to Annuity Contract. Notwithstanding any provision hereof to the
contrary, the Bank shall have the right to sell or surrender any Annuity
Contract without terminating this Plan, provided the Bank replaces the Annuity
Contract with a comparable annuity policy or asset of comparable value. Without
limitation, the Annuity Contract at all times shall be the exclusive property of
the Bank and shall be subject to the claims of the Bank’s creditors

 

2



--------------------------------------------------------------------------------

2.4. Rabbi Trust. Employer may establish a “rabbi trust” to which contributions
may be made to provide the Employer with a source of funds for purposes of
satisfying the obligations of the Employer under the Plan. The trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan. The Executive and his or her Beneficiary shall have no
beneficial ownership interest in any assets held in the trust.

ARTICLE 3

RETIREMENT AND OTHER BENEFITS

3.1. Normal Retirement Benefit. Upon the Executive’s Separation from Service on
or after reaching Normal Retirement Age for any reason other than death or
Disability, the Executive will be entitled to the monthly benefit payment
described in this paragraph 3.1. The amount of the monthly benefit will equal
the amount that is paid from the Annuity Contract designated under this Plan to
benefit the Executive through the Rider (the “Normal Retirement Benefit”). The
Normal Retirement Benefit will be payable in equal monthly installments for the
life of the Executive commencing on the first (1st) day of the second month
following the Executive’s Normal Retirement Date. This shall be the Executive’s
benefit in lieu of any other benefit under this Plan.

3.2. Other Separation from Service. In the event the Executive should Separate
from Service prior to Normal Retirement Age for any reason other than death,
Disability, or on or following a Change in Control, this agreement will
terminate and the Executive will not be entitled to any of the benefits
enumerated in this agreement.

3.3. Disability Benefit. Upon the Executive’s Disability while actively employed
by the Employer, but prior to his or her Normal Retirement, the Executive will
be entitled to the benefit described in this Section 3.4 in lieu of any other
benefit under this Agreement. The Disability Benefit will equal sixty
(60%) percent of the Executive’s base salary and bonus at the time of the
Disability less i) the Disability Benefit payable under the Wilson Bank and
Trust Executive Salary Continuation Agreement for Lisa Pominski, as amended and
frozen as of October 1, 2012 (the “Frozen SERP”) and ii) the Disability Benefit
payable under the Wilson Bank and Trust Supplemental Executive Retirement Plan
entered into as of November 23, 2012. The Disability Benefit is payable in equal
monthly installments commencing on the first (1st) day of the third month
following the date of the Executive’s Disability and payable until the Executive
reaches Normal Retirement Age. At Normal Retirement Age, the Disability Benefit
will be reduced to an amount equal to the Normal Retirement Benefit as provided
for in Section 3.1 as if the Executive separated from service at the Executive’s
Normal Retirement Age and such reduced amount shall continue for the life of the
Executive as provided in Section 3.1.

3.4. Preretirement Death Benefit. Upon death of the Executive while in service
to the Employer, the Employer shall pay to the Executive’s Beneficiary the
Account Balance, payable in a lump sum no later than thirty (30) days from the
date of death (with the Beneficiary having no right to designate the taxable
year of the payment).

 

3



--------------------------------------------------------------------------------

3.5. Postretirement Death Benefit. Upon death of the Executive after benefit
payments have commenced under the Plan, but before receiving a total of one
hundred eighty (180) payments, the Employer shall continue payments to the
Executive’s Beneficiary until a total of one hundred eighty (180) payments have
been paid to the Executive and/or his Beneficiary. If the Executive dies after
receiving one hundred eighty (180) or more payments of benefit payments, this
Agreement will terminate and no additional payments will be made to the
Executive’s Beneficiary under the Plan.

3.6. Change in Control Benefit. Upon a Change in Control, the Executive will be
one hundred percent (100%) vested in the Retirement Benefit as provided for in
Section 3.1 as if the Executive separated from service at the Normal Retirement
Age. Such benefits shall be payable in equal monthly installments for the life
of the Executive commencing thirty (30) days following said Change in Control.

3.7. Restriction on Timing of Distributions. Notwithstanding the applicable
provisions of this Plan regarding timing of payments, the following special
rules shall apply if the stock of the Employer is publicly traded at the time of
the Executive’s Separation from Service in order for this Plan to comply with
Section 409A of the Code: (i) to the extent the Executive is a “specified
employee” (as defined under Section 1.409A-1(i) of the Treasury Regulations) at
the time of a distribution and to the extent such applicable provisions of
Section 409A of the Code and the regulations thereunder require a delay of such
distributions by a six-month period after the date of such Executive’s
Separation from Service with the Employer, no such distribution shall be made
prior to the date that is six months after the date of the Executive’s
Separation from Service with the Employer, and (ii) any such delayed payments
shall be paid to the Executive in a single lump sum within five (5) business
days after the end of the six (6) month delay.

ARTICLE 4

BENEFICIARIES

4.1. Beneficiary Designations. The Executive shall have the right to designate
at any time a Beneficiary to receive any benefits payable under this Plan upon
the death of the Executive. The Beneficiary designated under this Plan may be
the same as or different from the Beneficiary designation under any other
benefit plan of the Employer in which the Executive participates.

4.2. Beneficiary Designation; Changes. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.

 

4



--------------------------------------------------------------------------------

4.3. Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received in writing by the Plan Administrator or its
designated agent.

4.4. No Beneficiary Designation. If the Executive dies without a valid
Beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be distributed to the
personal representative of the Executive’s estate.

4.5. Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Employer may pay such benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Employer may require proof of incapacity,
minority, or guardianship as it may deem appropriate before distribution of the
benefit. Distribution shall completely discharge the Employer from all liability
for the benefit.

ARTICLE 5

GENERAL LIMITATIONS

5.1. Limits on Payments. It is the intention of the parties that none of the
payments to which the Executive is entitled under this Plan will constitute a
“golden parachute payment” within the meaning of 12 USC Section 1828(k) or
implementing regulations of the FDIC, the payment of which is prohibited
(collectively, “Section 1828(k)”). Notwithstanding any other provision of this
Plan to the contrary, any payments due to be made by Employer for the benefit of
the Executive pursuant to this Plan, or otherwise, are subject to and
conditioned on compliance with Section 1828(k) and any regulations promulgated
thereunder including the receipt of all required approvals thereof by Employer’s
primary federal banking regulator and/or the FDIC.

In addition, Employer and its successors retain the legal right to demand the
return of any payment made hereunder which constitutes a “golden parachute
payment” within the meaning of Section 1828(k) or implementing regulations of
the FDIC should Employer or its successors later obtain information indicating
that the Executive committed, is substantially responsible for, or has violated,
the respective acts or omissions, conditions, or offenses outlined under 12
C.F.R. 359.4(a)(4).

ARTICLE 6

CLAIMS AND REVIEW PROCEDURES

6.1. Claims Procedure. A person or Beneficiary (a “claimant”) who has not
received benefits under the Plan that he or she believes should be paid shall
make a claim for such benefits as follows, and strictly in accordance with
section 409A of the Code:

(a) Initiation - Written Claim. The claimant initiates a claim by submitting to
the Plan Administrator a written claim for the benefits. If the claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after the notice was received by the claimant. All other claims
must be made within one hundred eighty (180) days after the date of the event
that caused the claim to arise. The claim must state with particularity the
determination desired by the claimant.

 

5



--------------------------------------------------------------------------------

(b) Timing of Plan Administrator Response. The Plan Administrator shall respond
to such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90)-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

(c) Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (i) The specific reasons for the denial,

 

  (ii) A reference to the specific provisions of the Plan on which the denial is
based,

 

  (iii) A description of any additional information or material necessary for
the claimant to perfect the claim and an explanation of why it is needed,

 

  (iv) An explanation of the Plan’s review procedures and the time limits
applicable to such procedures, and

 

  (v) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

6.2. Review Procedure. If the Plan Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial, as follows

(a) Initiation - Written Request. To initiate the review, the claimant, within
60 days after receiving the Plan Administrator’s notice of denial, must file
with the Plan Administrator a written request for review.

(b) Additional Submissions - Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

(c) Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

6



--------------------------------------------------------------------------------

(d) Timing of Plan Administrator Response. The Plan Administrator shall respond
in writing to such claimant within sixty (60) days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional sixty (60) days by notifying the
claimant in writing, prior to the end of the initial sixty (60)-day period, that
an additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.

(e) Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (i) The specific reasons for the denial,

 

  (ii) A reference to the specific provisions of the Plan on which the denial is
based,

 

  (iii) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

  (iv) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

All claim determinations under this Section 6 shall be made in accordance with
section 409A of the Code and the Regulations thereunder.

ARTICLE 7

MISCELLANEOUS

7.1. Amendments and Termination. Strictly in compliance with Section 409A of the
Code, (a) this Agreement may be amended solely by a written agreement signed by
the Employer and by the Executive, and (b) except as otherwise provided herein,
this Agreement may be terminated solely by the Employer in its sole discretion.
Any acceleration of payments or change in the form of payments under this
Agreement, including upon the amendment, modification or termination of the
Agreement, shall be made strictly as permitted and in accordance with section
409A of the Code, including 1.409A-3(j)(4) of the Treasury Regulations.

7.2. No Guarantee of Employment. This Plan is not an employment policy or
contract. It does not give any Executive the right to remain an employee of the
Employer, nor does it interfere with the Employer’s right to discharge the
Executive. It also does not require any Executive to remain an employee nor
interfere with any Executive’s right to terminate employment at any time.

 

7



--------------------------------------------------------------------------------

7.3. Non-Transferability. Benefits under this Plan cannot be sold, transferred,
assigned, pledged, attached, or encumbered in any manner.

7.4. Tax Withholding. The Employer shall withhold any taxes that are required to
be withheld from the benefits provided under this Plan.

7.5. Applicable Law. Except to the extent preempted by the laws of the United
States of America, the validity, interpretation, construction and performance of
this Plan shall be governed by and construed in accordance with the laws of the
State of Tennessee, without giving effect to the principles of conflict of laws
of such state.

7.6. Unfunded Arrangement. The Executive and his/her Beneficiary are general
unsecured creditors of the Employer for the payment of benefits under this Plan.
The benefits represent the mere promise by the Employer to pay such benefits.
The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance, annuity contract or other asset
purchased by Employer to fund its obligations under this Plan shall be a general
asset of the Employer to which the Executive and Beneficiary have no preferred
or secured claim.

7.7. Benefit Provision. Notwithstanding the provisions of this Plan in the
payment of the benefits under Article 3, any benefits payable under this Plan
are contingent solely upon the amount that is provided by the Annuity
Contract(s) as identified in this Plan or other provision as provided for in
Article 2.

7.8. Severability. If any provision of this Plan is held invalid, such
invalidity shall not affect any other provision of this Plan, and each such
other provision shall continue in full force and effect to the full extent
consistent with law. If any provision of this Plan is held invalid in part, such
invalidity shall not affect the remainder of the provision, and the remainder of
such provision together with all other provisions of this Plan shall continue in
full force and effect to the full extent consistent with law.

7.9. Headings. The headings of articles herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Plan.

7.10. Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Employer at the time of the delivery
of such notice, and properly addressed to the Employer if addressed to the
Board, at P.O. Box 768, Lebanon, TN 37088.

7.11. Payment of Legal Fees. In the event litigation ensues between the parties
concerning the enforcement of the obligations of the parties under this Plan,
the Employer shall pay all costs and expenses in connection with such litigation
until such time as a final determination (excluding any appeals) is made with
respect to the litigation. If the Employer prevails on the substantive merits of
each material claim in dispute in such litigation, the Employer shall be
entitled to receive from the Executive all reasonable costs and expenses,

 

8



--------------------------------------------------------------------------------

including without limitation attorneys’ fees, incurred by the Employer on behalf
of the Executive in connection with such litigation, and the Executive shall pay
such costs and expenses to the Employer promptly upon demand by the Employer.

7.12. Termination or Modification of Plan Because of Changes in Law, Rules or
Regulations. The Employer is entering into this Plan on the assumption that
certain existing tax laws, rules, and regulations will continue in effect in
their current form. If that assumption materially changes and the change has a
material detrimental effect on this Plan, then the Employer reserves the right
to terminate or modify this Plan accordingly.

ARTICLE 8

ADMINISTRATION OF AGREEMENT

8.1. Plan Administrator Duties. This Plan shall be administered by a Plan
Administrator consisting of the Board or such committee or person(s) as the
Board shall appoint. The Plan Administrator shall have the sole and absolute
discretion and authority to interpret and enforce all appropriate rules and
regulations for the administration of this Plan and the rights of the Executive
under this Plan, to decide or resolve any and all questions or disputes arising
under this Plan, including benefits payable under this Plan and all other
interpretations of this Plan, as may arise in connection with the Plan.

8.2. Agents. In the administration of this Plan, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Employer.

8.3. Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Plan and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Plan. Without limiting the
foregoing, it is acknowledged that the value of the benefits payable hereunder
may be difficult to determine in the event the Employer does not actually
purchase and maintain the Annuity Contract as contemplated hereunder; therefore,
in such event, the Employer shall have the right to make any reasonable
assumptions in determining the benefits payable hereunder and any such
determination made in good faith shall be binding on the Executive.

8.4. Indemnity of Plan Administrator. The Plan Administrator shall not be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan, unless such action or omission
is attributable to the willful misconduct of the Plan Administrator or any of
its members. The Employer shall indemnify and hold harmless the members of the
Plan Administrator against any and all claims, losses, damages, expenses, or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by the Plan Administrator or any of its
members.

8.5. Employer Information. To enable the Plan Administrator to perform its
functions, the Employer shall supply full and timely information to the Plan
Administrator on all matters

 

9



--------------------------------------------------------------------------------

relating to the date and circumstances of the retirement, Disability, death, or
Separation of Service of the Executive and such other pertinent information as
the Plan Administrator may reasonably require.

This Supplemental Executive Retirement Plan Agreement is hereby adopted as of
the date written above.

 

THE EXECUTIVE:

WILSON BANK & TRUST

/s/ Lisa Pominski

By:

/s/ Elmer Richerson

LISA POMINSKI Title:

President

 

 

10



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION

WILSON BANK & TRUST

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

I, Lisa Pominski, designate the following as Beneficiary of any death benefits
under the Wilson Bank & Trust Supplemental Executive Retirement Plan:

Primary:
____________________________________________________________________________________________

 

_______________________________________________________________________________________________________

Contingent:
_____________________________________________________________________________________________

 

_______________________________________________________________________________________________________

Note: To name a trust as Beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

I understand that I may change these Beneficiary designations by filing a new
written designation with the Employer. I further understand that the
designations will be automatically revoked if the Beneficiary predeceases me, or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.

 

Signature:

 

Lisa Pominski Date:             , 20    

Accepted by the Employer this      day of         , 20    .

By:

 

Print Name:

 

Title:

 

 

11